FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 16, 2022

                                       No. 04-22-00180-CV

                                         Amanda JAFFE,
                                           Appellant

                                                  v.

REPSOL OIL & GAS USA, LLC, Equinor Texas Onshore Properties, LLC, Equinor Pipelines,
     LLC, Equinor USA Onshore Properties, Inc., and Equinor US Operations, LLC,
                                   Appellees

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-18-0015-CV-A
                        Honorable Patrick L. Flanigan, Judge Presiding


                                          ORDER
        Appellee’s brief was originally due on July 18, 2022. Following two prior extensions, on
September 15, 2022, appellee filed a third motion for an extension of time, requesting an
additional 30 days to file its brief. Appellee states the parties are in the process of finalizing the
details of a settlement. Appellee’s motion is GRANTED. Appellee’s brief is due on or before
October 16, 2022. Further requests for extensions of time will be disfavored, and any further
request must include a detailed advisory informing this court of the status of the parties’
settlement.


                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court